Citation Nr: 0300160	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  01-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the veteran 
entitlement to service connection for post-traumatic 
stress disorder (PTSD) and frostbite (residuals of cold 
injury).  The veteran perfected his appeal only of the 
denial of service connection for PTSD.  In July 2002, the 
veteran testified at a personal hearing held at the RO 
before the undersigned Member of the Board.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The evidence does not establish that the veteran 
engaged in combat with the enemy, was a prisoner of war, 
or was the subject of an in-service personal assault; 
there is no medical evidence showing treatment for or 
symptomatology associated with PTSD; and the veteran has 
identified no stressors that could be verified.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 1154, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.304(f), 3.326(a) (1996 & 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

The Board finds that the correspondence of May 2000, July 
2000, February 2001, August 2001, and October 2001, 
describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence 
the VA had, and an April 2001 Statement of the Case and an 
October 2001 Supplemental Statement of the Case, provided 
to both the veteran and his representative, provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice 
why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim 
was still deficient.  Cf. Quartuccio v. Principi, 16 Fed 
App. 183 (2002).  The veteran testified at a personal 
hearing held at the RO in July 2002, before the 
undersigned, and specifically noted that no further 
evidence was available for VA to obtain.  Hence, no 
further assistance is necessary to comply with the 
requirements of this new legislation, or any other 
applicable rules or regulations regarding the development 
of the pending claim.  

The veteran contends, in correspondence and in testimony 
he presented at his personal hearing, that he has PTSD as 
a result of his active duty service.  However, despite 
requests for him to do so, he has not alleged any stressor 
that can be identified in support of his claimed PTSD.  
During his personal hearing, when, once again, pressed to 
identify an in-service stressor, he was unable to do so.  

The veteran's service records show that he served on 
active duty during the Korean conflict, but his entire 
active military service was in the United States and in 
Germany, where he was a member of an artillery battalion.  
His certificate of separation from active duty does not 
contain any indication of any combat award, nor does he 
claim that he served in combat.  Likewise, there is no 
indication in his military records that he was a prisoner 
of war or subject of a personal assault in service, nor 
does he so allege.  More importantly, he has not 
identified any in-service stressor that can be verified to 
support his claim of PTSD.  On the other hand, he does 
maintain that he was treated for psychiatric problems 
after his separation from active duty service, and that 
treatment included treatment for PTSD.  

The veteran's service medical records do not show 
complaints, symptomatology, or treatment for any 
psychiatric disorder.  Also, nowhere in those records is 
there any indication that he was the subject of a personal 
assault.  Medical examinations conducted at both service 
entry and separation found that he was psychiatrically 
normal.  

The earliest indication of any hospitalization following 
the veteran's separation from active duty is in 1956, when 
he was treated for toxic psychosis due to excessive use of 
alcohol.  This is over three years after his military 
service.  

In July 1964, he was admitted to a state hospital 
following a long history of alcoholism.  He was referred 
to the psychiatric clinic and it was the impression that 
he had an acute brain syndrome, secondary to alcoholism, 
with impending delirium tremens.  In July 1964, he was 
readmitted, following excessive use of alcohol, with 
psychotic manifestations.  During hospitalization, he 
experienced auditory and visual hallucinations.  The 
diagnosis was psychosis due to alcohol.  Subsequent 
medical treatment at that facility, through June 1966, was 
for alcohol-related psychosis.  

Beginning in June 1966, he started receiving medical 
treatment at a VA facility.  His VA outpatient treatment 
records for 1966 through 1971 show he was seen for various 
disorders, including hallucinations due to excessive use 
of alcohol.  Beginning in 1971, his primary diagnosis was 
schizophrenia.  All his subsequent VA medical records, 
spanning over thirty years, both outpatient and 
hospitalization, include treatment for schizoaffective 
disorder and alcoholism.  However, nowhere in any of those 
expansive medical records is there any indication of any 
complaints, symptomatology, or treatment associated with 
PTSD.  

At this point, the Board notes that the RO denied the 
veteran entitlement to service connection for a 
psychiatric disorder in 1965, diagnosed as psychosis due 
to alcohol (subsequently diagnosed as schizoaffective 
disorder).  He was notified of the decision and apprised 
of his appellate rights, but he did not appeal the 
decision and it became final.  The issue currently before 
the Board is service connection for PTSD, which is a new 
mental disorder; hence, a new claim.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996) (a claim based on the 
diagnosis of a new mental disorder states a new claim when 
the new disorder has not been diagnosed and considered at 
the time of the prior claim).  

With regard to PTSD, VA regulations recognize that 
symptoms attributable to PTSD often do not appear in 
service.  Claims for service connection for PTSD are 
evaluated in accordance with 38 C.F.R. § 3.304(f).  
Amendments to those criteria were presented in June 1999, 
with the effective dated made retroactive to March 7, 
1997.  Prior to that time, to establish service connection 
for PTSD, the record must include a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (1996).  Effective from March 7, 
1997, service connection for PTSD must include medical 
evidence diagnosing the condition, a link, established by 
medical evidence between the current symptoms and an in-
service stressor, and credible supporting evidence that 
the claimed stressor occurred.  Id.  The most notable 
change being that a "clear" diagnosis was no longer 
required.  However, the requirement for credible 
supporting evidence of a claimed stressor did not change.  
The veteran filed his claim for PTSD in May 2000; 
therefore, the changes effective from March 1997 are 
appropriate in this case.  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that, although the veteran 
claims to have PTSD, nowhere in any of his medical 
records, both in-service and post-service, is there any 
indication of PTSD.  There is no medical evidence 
diagnosing the condition, nor has he identified any in-
service stressor to support his contention that can be 
verified.  Further, he has not had combat service; been a 
prisoner of war; or subject of a personnel assault while 
in service; nor has he alleged any of those situations.  

While the veteran may well believe that he has PTSD, or 
symptoms thereof, the Board would like to emphasize that 
it is the province of trained health care professional to 
enter conclusions that require medical opinion, such as 
the diagnosis of a disability or an opinion as to the 
etiology of that disability.  In this case, the veteran's 
evidentiary assertions are found to be inherently 
incredible when viewed in the context of the total record.  
As a lay man, without medical training, he is not 
competent to diagnose the presence of a current disability 
or to relate the presence of any current disability to any 
particular event or period of time; hence, his contention 
in this regard have no probative value.  An appropriate 
medical expert must identify such a relationship, which 
involves a medical diagnosis (and nexus to service).  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must 
be supported by evidence and sound medical principles, not 
just assertions.  See Tirpak v. Derwinski, 2 Vet. App 609, 
611 (1992).  

Although the veteran has not undergone a VA psychiatric 
examination specifically to determine the presence of 
PTSD, he has had innumerable opportunities to inform VA of 
any treatment for his claimed disorder.  Also, he has had 
innumerable opportunities to at least have indicated 
somewhere in his three volumes of both VA and state 
medical records some hint of symptomatology associated 
with PTSD, but there is no such indication.  He has also 
specifically noted that all his treatment records are in 
the claims file.  The Board points out that, even if he 
were to undergo VA psychiatric examination specifically to 
determine the presence of PTSD and, assuming without 
deciding, that the examiner noted symptoms that could be 
attributed to PTSD, there still would need to be a link, 
established by medical evidence, between current symptoms 
and an in-service stressor and credible supporting 
evidence that the claimed stressor actually occurred.  See 
38 C.F.R. § 3.304(f).  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  See 38 C.F.R. § 3.159.  Even 
though a "clear" diagnosis of PTSD is not required, the 
requirement of credible supporting evidence that a claimed 
strssor actually occurred is required.  Under the 
circumstances, in the absence of independent corroboration 
of an identified in-service stressor, even if there were 
medical opinion of symptoms of PTSD and a link between 
those symptoms and the alleged strssor, the criteria for 
service connection for PTSD would not be met.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  Therefore, the Board is 
unable to identify a reasonable basis for granting service 
connection for PTSD.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); VCAA § 4 (to be codified as amended 
at 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

